16 F.3d 412NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Marshall HOLLINGSWORTH, Defendant-Appellant.
No. 93-5510.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 8, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CR-93-26)
Joseph J. McCarthy, Dawkins, Delaney, McCarthy, Powell & Colton, P.C., Alexandria, VA, for appellant.
Kenneth E. Melson, U.S. Atty., Andrew G. McBride, Asst. U.S. Atty., Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Marshall Hollingsworth appeals from his conviction for assaulting a Lorton Reformatory correctional officer in violation of D.C.Code Ann. Sec. 22-505 (1981) in the United States District Court for the Eastern District of Virginia.  Hollingsworth asserts that the district court did not have jurisdiction over his conviction because the code provision at issue did not "arise under" the Constitution or the laws of the United States as required by Article III, Sec. 2, cl. 1. Hollingsworth alleges that case law supporting the district court's ability to hear such claims dealt only with venue, not jurisdiction.  However, we have clearly stated that, "[t]he Eastern District of Virginia has jurisdiction under the clear language of Sec. 22-505 of the D.C.Code and under Article III of the Constitution...."   United States v. Young, 916 F.2d 147, 150 (4th Cir.1990) (emphasis added);   see also United States v. Perez, 488 F.2d 1057, 1059 (4th Cir.1974).  Therefore, Hollingsworth's claim is without merit and we affirm his conviction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED